DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed April 21, 2022, is entered.  Applicant amended claims 1, 4, 7-10, 21 and 25 and added claim 26.  Claims 1-11, 13 and 15-26 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 requires the p-side ohmic contact covers at least 60% of the surface of the p-type layer.  This feature is directed toward new matter.  The originally-filed application does not provide literal support for this claim amendment.  Additionally, Applicant’s insistence that Figure 4 provides support for this feature of the claimed invention is incorrect.  Figure 4 is not disclosed to be drawn to scale, meaning the determination that the p-side ohmic contact covers at least 60% of the p-type layer is not supported by the figure.  Additionally, the remaining figures also do not provide support for this claim feature.
Therefore, claim 26 is rejected for being directed toward new matter.  The joint inventors, do not describe or disclose the 60% limitation in a way that reasonably conveys to one skilled in the art they had possession of the claimed invention at the time the application as filed. 
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364).
With respect to claim 1, Examiner notes the statement “the photovoltaic diode array converts the monochromatic light to an electrical output” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the receiver.  Any receiver meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Pan teaches a single-junction photovoltaic diode comprising a III-V semiconductor material.  Figure 1 and Paragraph 32.
Pan is silent as to whether the photovoltaic diode is disposed within an array, as required by the claimed invention.
However, Wanlass, which deals with III-V semiconductor materials, teaches III-V semiconductor photovoltaic diodes are disposed within a power-by-light system receiver (100) comprising an array of diodes (102, 104, 106, 108, 110 and 112) on an optically transparent substrate (114), wherein the didoes are connected in series.  Figures 1 and 7 and Paragraphs 41, 42, 44, 48 and 54.  Wanlass teaches the PV cells are grouped together to provide appropriate current and voltage levels.  Paragraphs 5 and 6.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan with Wanlass is the use of a known technique to improve a similar device in the same way.  Both Pan and Wanlass teach III-V semiconductor photovoltaic diodes.  Wanlass teaches such a diode is disposed within an array with a plurality of diodes and interconnected in series therewith to provide appropriate current and voltage levels.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Pan such that the single junction diode is disposed within an array because Wanlass teaches this to be an effective power collecting arrangement for such a diode and is done to obtain appropriate current and voltage levels, meaning the modification has a reasonable expectation of success.
Pan and Wanlass, as combined above, teach an optically transparent substrate but are explicitly silent as to how Pan’s photovoltaic diode is modified to allow for illumination through the substrate.
However, Sano, which deals with solar cells, teaches when the substrate is optically transparent, the layers of the PV device are structured to allow for light incidence through the substrate.  Col. 12, Lines 36-42.  Sano specifically teaches light transmissive layers are appropriately placed to allow for incidence on the photovoltaic layers.  Col. 12, Lines 36-42.  Sano specifically provides examples of electrically insulating substrate materials.  Col. 12, Lines 18-20.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan and Wanlass, as combined above, with Sano is the use of a known technique to improve a similar device in the same way.  Pan and Wanlass, as combined above, teach the claimed receiver system on an optically transparent substrate.  Sano teaches a photovoltaic device comprising an electrically insulating, optically transparent substrate, wherein the transparency of the substrate allows for light incidence on the photovoltaic layers through the substrate.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to structure the photovoltaic diodes of the array taught by Pan and Wanlass, as combined above, to receive incident light through the substrate because Wanlass teaches an optically transparent substrate is an effective substrate for such a system and Sano teaches photovoltaic devices are effectively structured to receive incident light through the substrate via the use of light transmissive layers, as needed, meaning the prior art, when considered as a whole, provides a reasonable expectation of success for such a modification. 
Modified Pan is silent as to the presence of a laser to provide monochromatic light.
However, Tillotson, which deals with solar-powered unmanned vehicles, teaches the solar receiver of an unmanned vehicle is paired with a beam source, such as a laser, to provide monochromatic light tuned to substantially match the bandgap of the solar receiver, wherein the efficiency of the light to electricity conversion is maximized.  Paragraph 19.  The disclosure that the laser is tuned to substantially match the bandgap is interpreted to teach above bandgap light within the scope of the claimed invention.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to combine the photovoltaic diode array taught by Pan, Wanlass and Sano, as combined above, with a laser providing monochromatic light that illuminates the diode because Tillotson teaches this approach maximizes photoelectric conversion efficiency.
To summarize, Pan, Wanlass, Sano and Tillotson, as combined above, teach the single junction III-V semiconductor photovoltaic diode array on an optically transparent substrate is paired with a laser providing monochromatic light to illuminate the diode array to maximize photoelectric conversion efficiency, wherein the layers of the photovoltaic diode on the optically transparent substrate are specifically structured to receive incident light through the substrate.
With respect to claims 8 and 9, modified Pan teaches the electrically insulating, optically transparent substrate comprises sapphire or glass.  Wanlass, Paragraph 44.
With respect to claim 13, modified Pan is explicitly silent as to whether the plurality comprises at least one hundred diodes connected in series.
However, as per the MPEP, the duplication of parts has no patentable significance unless a new or unexpected result is produced.  MPEP 2144.04(VI)(B) (internal citation omitted).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that incorporating additional serially-connected photovoltaic diodes, such that the amount is at least one hundred diodes, because doing so does not obtain a new or unexpected result – the diodes perform the same light to electricity conversion function.
With respect to claim 15, modified Pan teaches a single junction III-V semiconductor photovoltaic diode.  Pan, Figure 1 and Paragraph 32.
Examiner also notes monochromatic light having a wavelength of 808 nm corresponds to a band gap of approximately 1.53 eV.
Modified Pan further teaches a band gap of 1.46 eV to 2.2 eV is obtainable in a III-V semiconductor photovoltaic diode.  Paragraph 109.  Modified Pan further teaches the laser light is selected to substantially match the band gap of the solar receiver.  Tillotson, Paragraph 19.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the monochromatic light from the laser comprises 808 nm wavelength laser light when the band gap of the III-V semiconductor is selected to be approximately 1.53 eV, wherein the two are paired to maximize the efficiency of the photovoltaic conversion to electricity.
With respect to claims 16 and 19, Examiner notes the statement “that most efficiently convert non-uniform illumination by the monochromatic light to electricity” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the III-V semiconductor photovoltaic diode array of the receiver.  Any III-V semiconductor photovoltaic diode array meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Pan teaches the photovoltaic diode array comprises a plurality of series and parallel diode circuit.  Wanlass, Paragraphs 106, 107 and 111.
With respect to claims 17 and 18, Examiner notes the statements “wherein the plurality of diodes connected in series generate a voltage greater than 2V” and “wherein the plurality of diodes connected in series generate a voltage greater than 1000 V” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the receiver.  Any receiver meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
In this case, Examiner further notes the claimed intended use is broadly defines and the receiver taught by modified Pan would be capable of performing this function via electricity generation over at least the lifetime of the devices.
With respect to claim 20, modified Pan is explicitly silent as to the thickness of the photovoltaic diode array being less than 10 microns.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the photovoltaic diode array performs a light to electricity conversion function independent of its specific thickness.
(4)
Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Yoshikawa et al. (U.S. Publication No. 2017/0200841).
With respect to claims 2 and 3, modified Pan teaches the III-V semiconductor photovoltaic diodes but is explicitly silent as to whether the diode meets the requirements of the claimed invention.
However, Yoshikawa, which deals with Group III-V semiconductor photovoltaic diodes, teaches a device comprising an n-type window layer on the substrate, an undoped i-type absorber layer on the window layer and a p-type layer on the i-type absorber, wherein the n-type window layer comprises uniform AlGaAs.  Figure 1 and Paragraphs 38, 49 and 61.  The base layer comprises InGaP.  Paragraph 39.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Pan with Yoshikawa is the simple substitution of one known element for another to obtain predictable results.  Modified Pan teaches the receiver comprises III-V semiconductor photovoltaic diode.  Yoshikawa teaches an effective III-V semiconductor photovoltaic diode.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a diode having Yoshikawa’s structure in place of modified Pan’s because Yoshikawa teaches this to be an effective III-V semiconductor photovoltaic device, meaning the modification has a reasonable expectation of success.
With respect to claim 7, Pan, Wanlass, Sano, Tillotson and Yoshikawa, as combined above, further teach the III-V semiconductor photovoltaic diode comprises a p-type window layer (7) on an electrically insulating, optically transparent substrate, an i-type absorber layer (5) on the p-type window layer (7) and an n-type layer (4) on the i-type absorber layer, wherein the layers are stacked in the direction of light incidence.  Yoshikawa, Figure 1 and Paragraphs 39, 49 and 65.
(5)
Claims 4-6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873), Tillotson et al. (U.S. Publication No. 2012/0150364) and Yoshikawa et al. (U.S. Publication No. 2017/0200841), as applied to claims 2, 3 and 7 above, and further in view of Fujii et al. (U.S. Publication No. 2014/0353584).
With respect to claims 4, 5 and 6, modified Pan teaches the device comprises an n-type window layer on the electrically insulating, optically transparent substrate, an undoped i-type absorber layer on the window layer and a p-type layer on the i-type absorber, wherein the n-type window layer comprises uniform AlGaAs and the layers are positioned in the direction of light incidence.  Wanlass, Figure 7 and Yoshikawa, Figure 1 and Paragraphs 38, 49 and 61.  The base layer comprises InGaP.  Yoshikawa, Paragraph 39.
Pan additionally teaches, as seen in Figure 1, the electrode (60) opposite the direction of light incidence covers the layers on which it is placed and is continuous within the meaning of the claimed invention, which in the teachings of modified Pan includes the p-type layer.
Modified Pan is explicitly silent as to whether the p-side contact is an ohmic contact.
However, Fujii, which deals with III-V semiconductor diodes, teaches the p-electrode for such a diode is effectively formed as on ohmic contact.  Paragraph 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan, Wanlass, Sano, Tillotson and Yoshikawa, as combined above, with Fujii is the use of a known technique to improve a similar device in the same way.  Both modified Pan and Fujii teach III-V semiconductor diodes.  Fujii teaches the p-electrode for such a diode is effectively formed as an ohmic contact.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly form modified Pan’s p-electrode as an ohmic contact because Fujii teaches this to be an effective electrode for a III-V semiconductor diode, meaning the modification has a reasonable expectation of success.
With respect to claim 26, although modified Pan is silent as to the extent of coverage of the p-side ohmic contact on the surface of the p-type layer, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, the electrode performs a current collecting function independent of its specific coverage amount of the p-type surface layer.  Examiner also notes modified Pan teaches light is incident on the opposite side of the photovoltaic diode, meaning the electrode is not required to be minimized for light incidence.  More specifically, modified Pan teaches the electrode opposite light incidence is a back contact layer that is formed coextensive with the semiconductor layers, meaning it has greater than 60% coverage.  Figure 2.  When Pan is modified in view of Sano, the p-side ohmic contact is the layer opposite light incidence, meaning it is not required to be patterned for light transmittance and is structured similarly to the back contact layer.
(6)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Yao (U.S. Publication No. 2018/0254356).
With respect to claims 10 and 11, modified Pan is silent as to whether the electrically insulating, optically transparent substrate is adhered to the array by an optically transparent polymer.
However, Yao, which deals with photodiodes, teaches the growth substrate of a photodiode is removed via thinning to adhere a diamond substrate thereto with benzocyclobutene, wherein the diamond substrate is optically transparent and has high thermal conductivity.  Paragraphs 28, 29 and 30.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adhere a diamond substrate to the diode array in place of the growth substrate taught by modified Pan because Yao teaches the diamond substrate has high thermal conductivity.
(7)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Haigh et al. (U.S. Patent No. 6,265,653).
With respect to claim 21, Examiner notes the statement “that homogenizes the monochromatic light to uniformly illuminate the photovoltaic diode array through an electrically insulating, optically transparent substrate” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the diffuser.  Any diffuser meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Pan is silent as to the presence of a diffuser comprising a scattering structure.
However, Haigh, which deals with photovoltaic devices, teaches the laser energy source of the system is passed through an optical harmonizer to convert the laser beam to a uniform, flat top beam profile prior to being incident on the photovoltaic array, wherein the optical harmonizer is multi-level diffractive optical element, which is interpreted to be a diffuser with a scattering structure within the scope of the claimed invention.  Col. 2, Lines 49-63 and Col. 3, Lines 11-22.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the optical harmonizer taught by Haigh into modified Wanlass’s system because Haigh teaches doing so converts the laser beam to a uniform, flat top beam profile which allows for uniform illumination of the array.
(8)
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Nakagawa et al. (U.S. Publication No. 2001/023702).
With respect to claims 22, 23 and 24, modified Pan is silent as to whether a bypass diode is wired to shunt current around at least one of the photovoltaic diodes.
However, Nakagawa, which deals with photovoltaic arrays, teaches a bypass diode is wired to shunt current around at least one of the diodes of the array, wherein the diodes are connected in series to form a folded series diode loop and the diode is wired in parallel across an open end of the loop.  Figure 5 and Paragraph 68.  Nakagawa also teaches the diode is shielded from light by a mask, which meets the requirement of an opaque blocking layer to block light from illuminated the bypass diode.  Paragraph 68.  Finally, Nakagawa teaches the bypass diode is used to reduce the influence of a partial shade state on the solar cell.  Paragraph 6.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the bypass diode into the array, as taught by Nakagawa, because doing so reduces the influence of a partial shade state on the solar cell. 
(9)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Minami e al. (U.S. Publication No. 2014/0176179).
With respect to claim 25, modified Pan is silent as to the presence of a light distribution plate.
However, Minami, which deals with solar radiation devices, teaches a solar radiation device comprises a light distribution plate (Figures 1 and 3) having an edge and a length disposed beneath a solar receiver (B), wherein the plate is edge-illuminated by a light source, input couples the light source, transports the input-coupled light down its length by total internal reflection, and scatters at least a portion of the input-coupled light to the solar receiver.  Figures 1 and 3 and Paragraphs 44, 51, 56, 58, 59 and 62.  Minami teaches the plate is used to simulate irradiation of the solar receiver.  Paragraph 1.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include Minami’s light distribution plate into Pan’s system because Minami teaches doing so simulates irradiation, meaning the plate could be used to test the efficiency of modified Pan’s system in a controlled setting.
Furthermore, when the plate is used to test modified Pan’s system, as explained above, the light source would be modified Pan’s monochromatic light source and the plate would be disposed on a bottom surface of the electrically insulating, optically transparent substrate, whether directly or indirectly, such that the light is input through the substrate because modified Pan teaches this is the light incident side of the system.
(10)
Response to Arguments
	Applicant’s argument regarding the rejection of claims 4-6 for being directed toward new matter are moot in view of the amendment.  Applicant’s arguments regarding newly-added claim 26 are not persuasive.  Applicant did not provide any type of scale with the filed drawings, meaning relying solely on the drawings to establish 60% coverage is not possible.  Additionally, Applicant’s reference to a measurement is unclear, as such a measurement is not disclosed in the specification.  Simply stated, there is no indication Applicant described the coverage requirement of the p-type ohmic contact on the p-type layer in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors possessed this feature of the claimed invention at the time the invention was filed.
	The indefiniteness rejection of claims 4-6 is withdrawn in light of the claim amendment.
	Applicant’s arguments regarding the art of record are not persuasive.  Applicant first argues the claimed device performs differently than the prior art device and thus the transparency or lack thereof of the substrate is not a design choice.  Examiner disagrees.  Both devices perform a light to electricity conversion function.  Furthermore, Sano establishes the transparency of the substrate is specifically manipulated to determine the direction of light incidence on the substrate, meaning Sano teaches embodiments where the light is not incident on the top-side metal contacts.  Accordingly, Applicant’s argument is not persuasive.
	Applicant also argues the use of the optically transparent substrate requires a specific method to make the diode.  Applicant’s argument is not persuasive because the claimed invention is not directed toward a method of making the system.
	Applicant also argues Sano requires a conductive layer on the substrate, meaning it is not insulating within the meaning of the claimed invention.  Examiner disagrees.  Sano’s conductive layer is an electrode for the solar cell formed on the substrate.  The conductive layer is distinct from the substrate, meaning Sano teaches an electrically insulating substrate within the scope of the claimed invention.  Moreover, modifying Pan in view of Sano does not require bodily incorporation of each element taught by Sano.  It is within the skill level of one ordinarily skilled in the art to incorporate the transparent, electrically insulating substrate without also shorting out adjacent diodes, as argued by Applicant.
	Regarding the rejection of claim 4, Applicant argues the electrode configuration of a single diode is different than that of a planar diode array.  Applicant’s argument is not persuasive, as this feature is not claimed.  The art of record teaches an electrode configuration that is within the scope of the claimed invention.  Examiner suggests Applicant incorporate the structural details of the interconnection pattern of the diode array with the electrode arrangement to attempt to distinguish the invention from the art of record.
(11)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759